UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 01-1398



BEVERLY F. WIDEMAN,

                                               Plaintiff - Appellant,

          versus


SOUTH CAROLINA DEPARTMENT OF SOCIAL SERVICES,

                                                Defendant - Appellee,

          and


ANDERSON COUNTY DEPARTMENT OF SOCIAL SERVICES;
KENNETH R. PRYOR; JOEL PARNELL; CHARLENE
COLEGROVE; J. DANIEL WHITEHURST, JR.; LINDA
WOOD,

                                              Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.    G. Ross Anderson, Jr., District
Judge. (CA-99-746-8)


Submitted:   August 24, 2001             Decided:   September 18, 2001


Before LUTTIG, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Beverly F. Wideman, Appellant Pro Se. Thomas Allen Bright, Vance
Earle Drawdy, HAYNSWORTH, BALDWIN, JOHNSON & GREAVES, L.L.C.,
Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Beverly F. Wideman appeals the district court’s order granting

summary judgment to Defendant on her claim of employment discrim-

ination and retaliation based on race. We have reviewed the record

and the district court’s opinion adopting the magistrate judge’s

report and recommendation and find no reversible error. According-

ly, we affirm on the reasoning of the district court.   Wideman v.

South Carolina Dep’t of Soc. Servs., No. CA-99-746-8 (D.S.C. Feb.

15, 2001). We grant Wideman’s motion to waive oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.



                                                          AFFIRMED




                                2